DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9 and 10 objected to because of the following informalities:  
Claims 9 and 10 cite “processers” which seems to have meant “processors”.
Claim 9, the third limitation “determining that the second …..” is probably meant to say “determine that the second ….”consistent with the previous limitations.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 cites in second limitation: “configure a radio bearer at a gNodeB of the core network that is a specified distance from the UE”. The sentence structure is confusing and 
Claim 10 which is dependent on Claim 9 does not cure this deficiency hence is also rejected.
Allowable Subject Matter
Claims 9 and 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and also resolution of any outstanding 35 U.S.C. 112(b) rejections.
The following is a statement of reasons for the indication of allowable subject matter:  the features of selecting between a first edge location node and a second edge location node based on the UE supporting 5G connectivity, wherein the first edge location node controls 4G user plane function at the particular edge location, and wherein the second edge location node controls 5G user plane function at the particular edge location are non-obvious over the prior arts.  The closest prior art of record Ghadge teaches techniques to provide low latency traffic segregation in a Multi-Access Edge Computing (MEC) network environment but does not teach the features of selecting edge locations based on type of user plane function by the claims 9 and 10 and therefore the claims are allowable over the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 8, 13, 15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ghadge et al. (US Patent 10,798,617, hereinafter “Ghadge”) in view of Soliman et al. (WO 2019/086719, hereinafter “Soliman”).
For claims 1, 13 and 17, Ghadge discloses A device (CP Element 106, Fig. 1), comprising: 
one or more processors (Processor(s); see Fig. 7) configured to: 
identify a first request from a User Equipment ("UE") to access a first service from a wireless network (At 302, UE 110 attaches to RAN element 124 and communicates a Create PDN Request message to mobility element 104 to initiate a PDN session creation to an APN …Receipt of the message triggers mobility element 104 to communicate, at 304, a Create Session Request message including, among other information, the PCO IE carrying the private extension indication {0017H} to notify CP element 106 that UE 110 supports the low latency segregation feature; see col. 10 lines 38-51 and Fig. 3) comprising a core network and one or more edge locations (see col. 7 lines 7-27 and Fig. 1); 
determine that the first service is associated with a first node, associated with the core network, that controls user plane functions at the core network (Based on the receiving private extension indication in the Create Session Request message, CP element 106 determines (e.g., validates), based on an exchange with policy element 108, whether or not traffic segregation for UE can be performed. For example, at 306, CP element 106 communicates a Credit Control Request initial (CCR-I) message to policy element 108 via the Gx/N7 interface to notify policy element 108 that UE 110 supports low latency traffic segregation; see col. 10 lines 52-60 and Fig. 3); 
provide the UE with access to the first service from the core network (At 307, policy element 108 authenticates the request, based on mobile network 100 operator policy and/or subscription information for UE 110, to provide traffic segregation for UE 110; see col. 11 lines 11-45 and Fig. 3) by creating a first bearer that transfers user plane traffic between the UE and the first node of the core network (CP element 106 initiates a session creation request/response exchange with centralized UP 102 via the Sx/N4 interface to create a session (e .g., non-latency sensitive PDN session 103) for UE 110 via centralized UP 102 for non-latency sensitive traffic 112 for UE 110. The non-latency sensitive PCC rules for the UE 110 session are activated for centralized UP 102 through the session creation process; see col. 11 lines 46-55 and Fig. 3); 
identify a second request from the UE to access a second service from the wireless network (At 320, UE 110 communicates a Create PDN Request message to mobility element 104 to request creation of a second PDN session (PDN2) for the UE …to notify CP element 106 that the request is for PDN session creation for a low latency 
determine that the second service request is associated with a second node (At 325, policy element 108 determines low latency specific PCC rules to activate for the low latency PDN session for UE 110; see col. 12 lines 40-53 and Fig. 3), associated with a particular edge location, that controls user plane functions at the particular edge location (Based on the acknowledgement received from policy 55 element 108, CP element 106, at 328, selects an edge UP element, such as edge UP element 132, closer to mobile network edge 130 to anchor the second PDN session for local offload of low latency traffic 114 for UE 110; see col. 12 lines 54-65 and Fig. 3); and 
provide the UE with access to the second service from the particular edge location (At 330/332, CP element 106 initiates a session creation request/response exchange with selected edge UP 132 via the Sx/N4 interface to create a session for UE 110 via edge UP 132 for latency sensitive traffic (e.g., low latency traffic 114) that is to be handled by edge UP 132 for latency sensitive PDN session 133. The latency sensitive PCC rules for the UE 110 session are activated for edge UP 132 through 15 the session creation process; see col. 13 lines 8-16 and Fig. 3) 
Ghadge suggests that CP element 106 communicates a Create Session Response message to UE 110 that includes PCO IE 200 carrying the private extension indication { 0018H} that indicates that this PDN session is created and is associated with latency sensitive PDN session 133 (see col. 13 lines 17-25 and Fig. 3). However, Ghadge does not 
Soliman discloses creating a second bearer that transfers user plane traffic, associated with the second service, between the UE and the second node without transferring the user plane traffic, associated with the second service, through the core network (the  communication described above between the CP and UP for supporting local traffic steering "out" of the core network can be achieved by sharing the information directly between the SMF and the User Plane function (UPF) shown in figure 9 below. In one embodiment of this invention, the user's identity, allocated addresses and forwarding rules are all transferred from the SMF to the UPF after the authentication and bearer establishment process is successfully completed. Hence, the operator's request may be sent directly to the UPF, where all the information is available for applying the forwarding rules (see Soliman page 18 lines 14-25 and Fig. 9). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Soliman's arrangement in Ghadge's invention to provide services at the "edge" of the mobile telecommunications network - that is, at the location of the eNodeBs in order to reduce latency and backhaul requirements (see Soliman page. 6 lines 26-31).
Specifically for claim 13, Ghadge discloses A non-transitory computer-readable medium, storing a plurality of processor- executable instructions, which, when executed by one or more processors
For claims 3 and 15, Ghadge discloses The device of claim 1, wherein the second request includes a Packet Data Network ("PDN") Connectivity Request message (At 324, CP element 106 notifies policy element 108 using another private extension AVP in a CCR-I message that includes an indication (IND) that the request is for a low latency PDN session so that policy element 108 may activate 25 low latency traffic specific PCC rules for the low latency PDN session; see col. 12 lines 21-26 and Fig. 3), and wherein determining that the second service request is associated with the second node includes: 
extracting a location identifier and a service request identifier from the PDN Connectivity Request message (the selection of a UP element closer to a 60 network edge, may be selected based on a User Location Information (ULI) IE associated with a UE that is typically included in network communications such as, for example, tracking area updates (TAUs) communicated to mobility element 104 during handovers as a UE moves throughout a 65 mobile network. Location information included in a ULI may include any combination of location information; see col. 12 lines 59-66).
For claims 5 and 18, Ghadge discloses The device of claim 1, wherein determining that the second service request is associated with the second node, associated with the particular edge location, includes: 
determining that the second request corresponds to a particular service class associated with the particular edge location; receiving information indicating a location of the UE (Location information included in a ULI may include any combination of location information including, but not limited to: Tracking Area Identifier (TAI), Routing Area Identifier (RAI), E-UTRAN Cell Global Identification (ECGI), Service Area Identifier (SAI), Cell Global Identification and 
selecting the particular edge location, from a plurality of candidate edge locations, based on: 
the determination that the second request corresponds to the particular service class associated with the particular edge location, and the information indicating a location of the UE (Based on the acknowledgement received from policy 55 element 108, CP element 106, at 328, selects an edge UP element, such as edge UP element 132, closer to mobile network edge 130 to anchor the second PDN session for local offload of low latency traffic 114 for UE 110. In at least one embodiment, the selection of a UP element closer to a network edge, may be selected based on a User Location Information (ULI) IE associated with a UE that is typically included in network communications such as, for example, tracking area updates (TAUs) communicated to mobility element 104 during handovers as a UE moves throughout a mobile network; see col. 12 lines 54-65).
For claims 6 and 19, Ghadge discloses The device of claim 1, 
wherein the second request comprises a Tracking Area Identity ("TAI") or E-UTRAN Cell Global Identifier ("ECGI"); 
where the one or more processors are further configured to: 
determine that the TAI or the ECGI are associated with the second node (Location information included in a ULI may include any combination of location 
For claim 8, Ghadge discloses The device of claim 1, wherein the first node or the second node includes: 
a System Architecture Evolution Gateway ("SAEGW-U"), 
a Packet Data Network Gateway ("P-GW"), or 
a Serving Gateway ("S-GW") (SDN concepts can be applied to a traditional 3GPP 4G architecture to enable separation of the control and user planes in order to implement a Control and User Plane Separation (CUPS) architecture in which the control and user paths are split across the two planes thereby creating a control plane (CP) implemented via one or more controller element(s) and a user plane (UP) implemented via one or more forwarding element(s) (FE(s)). For a 3GPP 4G CUPS architecture, the control plane element(s) can include any number of MMEs, control plane SGWs (referred to herein as SGW-Cs), and control plane PGWs (referred to herein as PGW-Cs) that manipulate the user plane network infrastructure to facilitate end-to-end service provider network connectivity. Also for a 3GPP 4G CUPS architecture, the user plane FE(s) can include any number of user plane SGWs (referred to herein as SGW-Us) and user plane PGWs (referred to herein as PGW-Us) that can process and perform operations on subscriber (e.g., UE) traffic as the traffic passes through the service .
Claims 2, 4, 7, 14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ghadge and Soliman, and further in view of Azizi et al. (US 2019/0364492, hereinafter "Azizi").
For claims 2 and 14, Ghadge discloses The device of claim 1, wherein the first service or the second service are identified based on at least one of: 
an Access Point Name ("APN") respectively associated with the first or second request (One option is to have separate APNs for low latency traffic and non-latency traffic. With one APN PDN hosted on the UP at the edge and the other one at the centralized UP. For this option, however, there is a need to have two different APNs and, thus, two PDNs; see col. 5 lines 21-52), 
The combination of Ghadge and Soliman does not explicitly disclose wherein the first service or the second service are identified based on at least one of: a Quality-of-Service Class Identifier ("QCI") respectively associated with the first or second request, a Service Provider Identifier ("SPID") respectively associated with the first or second request, or an Allocation and Retention Priority ("ARP") respectively associated with the first or second request. Azizi discloses wherein the first service or the second service are identified based on at least one of: a Quality-of-Service Class Identifier ("QCI") respectively associated with the first or second request, a Service Provider Identifier ("SPID") respectively associated with the first or second request, or an Allocation and Retention Priority ("ARP") respectively associated with the first or second request (The subscription data may include context information for data network 13904, which may include an access point name (APN) for data network 13904, QoS information for data network 13904 including a QCI and an allocation/retention priority (ARP) for the default bearer, and an aggregate maximum bitrate (AMBR) for all non-guaranteed bitrate (non-GBR) bearers which are established for this APN. The subscription data applicable to the PDN connection may depend on the APN for which the application is requesting the default network bearer and additionally on the presence of premium subscription information. For example, certain applications such as IMS applications may require a PDN connection for an APN associated with a higher QCI, AMBR, and/or ARP than other applications (which may result in default bearers with higher QCI, AMBR, and/or ARP) while certain subscribers may have premium subscriptions (which may result in default bearers with higher QCI, AMBR, and/or ARP); see Azizi par. 1231). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Azizi's arrangement in Ghadge's invention so that terminal devices may remain in a low-power state while the network access node or edge computing device handles connection continuity services and terminal devices may avoid connection timeouts (thus improving latency) while reducing power consumption (see Azizi par. 0898).
For claims 4 and 16, the combination of Ghadge and Soliman does not explicitly disclose The device of claim 1, wherein determining that the second service request is associated with the second node includes: retrieving a profile from a Home Subscriber Server ("HSS") or a Policy and Charging Rules Function ("PCRF") associated with the core network, the profile including The device of claim 1, wherein determining that the second service request is associated with the second node includes: 
retrieving a profile from a Home Subscriber Server ("HSS") or a Policy and Charging Rules Function ("PCRF") associated with the core network, the profile including one or more service request type identifiers (Before establishing the network bearer, the MME may retrieve subscription data for terminal device 13602 from a Home Subscriber Server (HSS) in core network; see Azizi par. 1231); and 
determining that the one or more service type identifiers, included in the profile, are associated with accessing the second service from the one or more edge locations (depending on the services offered by a terminal device, this fixed slice assignment may not be applicable in many use cases. Accordingly, the current aspects may aggregate the QoS requirements of the applications and related services of a given terminal device to determine a service profile key that collectively characterizes the QoS requirements of the terminal device. These aspects may then apply the service profile key to select an ideal network slice to support the data traffic for the terminal device; see Azizi par. 1240). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Azizi's arrangement in Ghadge's invention so that terminal devices may remain in a low-power state while the network access node or edge computing device handles connection continuity services and terminal devices may avoid connection timeouts (thus improving latency) while reducing power consumption (see Azizi par. 0898).
For claims 7 and 20, Ghadge discloses The device of claim 1, wherein creating the second bearer includes: 
establishing a radio bearer between the UE (UE 110 of mobile network 100; see Fig. 1) and an eNodeB at a Radio Access Network ("RAN") of the core network (see Fig. 1 where UE 110 is in communication with RAN Element 124); 
establishing a bearer between the eNodeB and the second node at the particular edge location (For the embodiment of FIG. 1, RAN element 124 may interface with mobility element 104 via any combination of a 3GPP SI-MME interface (for 4G CUPS implementations) and/or a 3GPP N2 interface (for 5G implementations), which is referred to herein as an S1-MME/N2 interface; see col. 8 lines 23-27 and Fig. 1); and 
The combination of Ghadge and Soliman does not explicitly disclose linking the radio bearer and the bearer between the eNodeB and the second node to form an Evolved Packet System ("EPS") bearer between the UE and the particular edge location. Azizi discloses linking the radio bearer and the bearer between the eNodeB and the second node to form an Evolved Packet System ("EPS") bearer between the UE and the particular edge location (Terminal device 13602 may then utilize the default and dedicated network bearers to exchange data with data network 13904, where terminal device 13602 may map and receive certain data of the PDN connection on the default network bearer and other data on the dedicated network bearer... The various nodes of radio communication network 13600 may then deliver the data packets across radio communication network 13600 by enforcing the QoS requirements of each network bearer (which may include e.g., admission control, scheduling, rate control, etc. across each of the lower bearers that compose each network bearer (e.g., the .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ghadge, Soliman and Azizi and further in view of Jaya et al. (US 10,448,268, hereinafter “Jaya”)
For claim 11, the combination of Ghadge, Soliman and Azizi does not explicitly disclose The device of claim 1, wherein creating the second bearer includes: providing a Packet Forwarding Control Procedure ("PFCP") Session Establishment Request to the second node; and receiving a PFCP Session Establishment Response comprising an identifier or address corresponding to an endpoint of the second bearer at the node. Jaya discloses The device of claim 1, wherein creating the second bearer includes: 
providing a Packet Forwarding Control Procedure ("PFCP") Session Establishment Request to the second node (at 406, control-plane element 102 generates and sends a PFCP Session Establishment Request message to user-plane element 104 that includes, at least in part, various policy and charging rules that are to be installed on user-plane element 104 as well as Restore Flow IE 200, which includes the flow restoration information that it had previously received at 306 (FIG. 3). In some embodiments, multiple Restore Flow IEs 200 may and receiving a PFCP Session Establishment Response comprising an identifier or address corresponding to an endpoint of the second bearer at the node (At 408, user-plane element stores the flow restoration information and, at 410, generates and sends a PFCP Session Establishment Response message to control-plane element 102 indicating acceptance of the session establishment request; see Jaya col. 16 lines 20-24 and Fig. 4). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Jaya's arrangement in Ghadge's invention to implement mobile network architectures using Software Defined Network (SDN) techniques in order to deploy Control and User Plane Separation (CUPS) architectures in which the data path and the control path for a mobile network are split across two planes, a data-plane and a control-plane (see Jaya col. 1 lines 14-21).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chadge, Soliman, Azizi and Jaya, and further in view of Cho et al. (US 2018/0324632, hereinafter “Cho”).
For claim 12, the combination of Ghadge, Soliman, Azizi and Jaya does not explicitly disclose The device of claim 1, wherein creating the second bearer includes: providing an EPS Radio Access Bearer ("E-RAB") Setup Request message to an eNodeB; creating a bearer between the second node and the eNodeB; and linking the bearer between the second node and the eNodeB to a radio bearer between the eNodeB and the UE. Cho discloses The device of claim 1, wherein creating the second bearer includes: providing an EPS Radio Access Bearer ("E-RAB") Setup Request message to an eNodeB (MME transmits an E-RAB Setup Request message that requests a configuration of a Radio Access Bearer (RAB) to an eNB (step, S22060); creating a bearer between the second node and the eNodeB (transmits a Create Session Response message to the P-GW through the S-GW (step, S22070); see Cho par. 0322 and Figs. 19-23; and linking the bearer between the second node and the eNodeB to a radio bearer between the eNodeB and the UE (The eNB that receives the E-RAB Setup Request message generates a DRB with the UE (step, S22080); see Cho par. 0323 and Figs. 19-23). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Cho's arrangement in Ghadge's invention to reduce delay required for configuring separate logical path according to Quality of Service (see Cho par. 0021).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Shaw et al. (US 2018/0332441).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHAE S LEE/Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415